Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 6/16/2021, which has been entered.

Claim 4 has been canceled and claims 10-13 added; currently claims 1-3 and 5-13 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s amendment has rendered moot the presumption that 35 U.S.C. 112(f) has been invoked for claims 1-3 and 5-9.  Therefore, the presumption has been withdrawn.

Applicant’s arguments on pages 7-14 are directed to the new limitations.  The rejections have been updated to address the new limitations and new claims 10-13.  See below.

Applicant further argued on page 15 that in Jackson “There is no disclosure or suggestion of the Applicant’s claimed processor and memory configured to perform the functions of acquiring measurement data, acquiring position data of the other work machine transmitted by the other working machine and received by the working machine, and calculating target data that is three-dimensional data…”  This is inaccurate since even applicant quoted Jackson’s paragraph 14 that recites communicating position data (“the location of undercarriage 100”) among the machines (excavators).  Jackson additionally discloses “…the machine may…provide on-board measurements such as, e.g., swing data, tilt, positioning, etc.” in paragraph 21 and both the combined invention of Koch, Koch-1 and Shtukater of the 3/16/2021-mailed Office action and the combined invention of Fujishima, Shtukater and Koch of the updated rejection below teach calculating target data that is three-dimensional data by removing unwanted data from the left and the right stereo images.  Therefore, the argument is not persuasive.

Applicant’s argument on pages 15-16 regarding the combination is moot as the rejection has been updated as necessitated by the amendment.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 5, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (US 2003/0147727), Shtukater (US 2014/0172296) and Koch et al. (US 2006/0034535).

Regarding claim 1 (and similarly claim 8), Fujishima discloses a detection processing device of a work machine [Fig. 1 and paragraph 84 (“…FIG. 1, numeral 1 denotes a hydraulic excavator”)] comprising a processor and a memory [Fig. 2 and paragraph 98 (“…The control unit 53 comprises a single-chip microcomputer 165…microcomputer 165 includes…a…(CPU) 120; a…(ROM) 130…a…(RAM) 140”)] configured to perform the following functions:
acquiring measurement data of a target and at least a part of working equipment of a work machine that is measured by a measurement device provided at the work machine, (the measurement data comprising right stereo image data and left stereo image data of the target and at least part of working equipment);
[Figs. 1, 5, 17, 20; abstract (“…An operator can…form the target excavation plane by remotely maneuvering the front working device 7”) and paragraphs 94 (“…The control unit 53…computes the fore end position of the bucket 10, the positional relationship of the target excavation plane with respect to the machine body, etc. based on the angle signals”), 160 (“…excavator 1A includes…angle sensor 34…35…36…520…and an inclination sensor 524”), 161 (“…The two 
calculating working equipment position data indicating a position of a working equipment of the work machine based on position data of a swinging body of the work machine, angle data of the working equipment, and outer shape data or dimensional data of the working equipment;
[Figs. 17, 20 and paragraphs 160 (“…excavator 1A includes…sensor 34…35…36…an angle sensor 520 for detecting a rotational angle (swing angle) of the upper swing structure 3 relative to the lower travel structure 2…524”), 161 (“…two GPS antennas 531, 532 are installed at…the upper swing structure 3”), 173 (“…the three-dimensional position…of the GPS antenna 531…is converted into a value GP1 on the global coordinate system ΣG…Likewise, the three-dimensional position of the GPS antenna 532…is converted…Then, the position and posture…of an excavator-base coordinate system ΣSB are determined as values…on the global coordinate system…from the…positions…of the GPS antennas 531, 532 on the global coordinate system…the swing angle…the inclination angle…and the positional relationships of the GPS antennas 531, 532 relative to the origin of the excavator-base coordinate system ΣSB”), 175 (“…the target excavation plane…is computed…converted into values on the excavator-

The combined invention does not expressly disclose the following, which are taught by Shtukater and Koch:
the measurement data comprising right stereo image data and left stereo image data of the target and at least part of working equipment
[Shtutaker: Paragraphs 69 (“…a form of passive 3D mapping may be performed utilizing stereo vision method, where two images captured from adjacent cameras”), 93 (“…source 3D data set may be directly processed and generated, from at video signal output of…plurality of 2D cameras (stationary cameras) adjacently located relative to current location of navigation device”)]
calculating target data that is three-dimensional data by removing a right stereo image of at least a part of the working equipment from the right stereo image data and a left stereo image of at least a part of the working equipment from the left stereo image data, based on the measurement data and the working equipment position data
Shtutaker: Figs. 1, 2 and paragraphs 47 (“…video camera 14 may capture and generate a three dimensional video signal”), 69 (“…a form of passive 3D mapping may be performed utilizing stereo vision method, where two images captured from adjacent cameras…to build 3D Model and optionally 3D data cloud”), 83 (“…At 207…the system obtains information about the objects in the vicinity of the navigation device…include…object's properties, such as size, shape, texture, location, color, speed and direction of movement”), 87 (“…The objects in the vicinity of navigation device may be recognized and classified, the resulting object descriptive information may optionally be superimposed onto 3D data set, at step 210 or onto generated image, at step 211”), 97 (“…3D data set may be pre-processed for the removal of non-stationary objects…using… depth/coordinate information. Resulting 3D data set will only contain pristine, clean view of the environs, excluding non-stationary objects”).  Note that Shtukater teaches generating 3-D data using stereo image pairs (i.e., measurement data) as well as to remove undesirable objects (such as non-stationary objects) using their position information.  That the removed objects are a part of the working equipment is disclosed by Koch; see the analysis below]
(that the data removed from the left and the right stereo image data is) at least a part of the working equipment  
[Figs. 2, 3, 4 (showing work implement 116 removed); 9 (showing work tool 128 attached to 116) and paragraphs 41 (“One or more objects 108 are shown in the FIG. 2 image 112. For example, a work implement 116 having a boom and stick are shown”), 42 (“In FIG. 3, one of the objects 108, i.e., the frame of the cab, is 

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fujishima with the teachings of Shtutaker and Koch as set forth above.  The reasons for doing so at least would have been to obtain a 3D data set that contains only pristine, clean view of the environs and with obstruction removed, as Shtukater indicates in paragraph 97 and Koch in paragraph 1.

Regarding claim 2, the combined invention further discloses:
wherein the three-dimensional data calculation unit removes partial data including the working equipment from the measurement data based on the working equipment position data, and calculates the target data based on the measurement data from which the partial data is removed
[Per the analysis of claim 1 above, especially the disclosure of Shtukater: paragraph 69 (“…a form of passive 3D mapping may be performed utilizing stereo vision method, where two images captured from adjacent cameras…to build 3D Model and optionally 3D data cloud”), 97 (“…3D data set may be pre-processed for the removal of non-stationary objects…using…depth/coordinate information. Resulting 3D data set will only contain pristine, clean view of the environs, excluding non-stationary objects”)]

Regarding claim 3, Koch further discloses: 
identifies a position of the working equipment in the measurement data based on measurement device position data indicating a position of the measurement device and the working equipment position data.  
[Fig. 2 (shows an example of capturing an image that includes a target area and various components of a work machine).  Koch further discloses that the 3D positions of components of the work machine can be obtained with respect to a coordinate system.  See for example: Figs. 1 (esp. 126); ref. 128 (work tool, or “working equipment”) of Figs. 9 and 11-14; and paragraph 36 (“A position determining system 126 may be used to determine a position of…a work tool 128 located on the work machine 114. The position determining system 126 may determine position in site coordinates, e.g., x, y, z coordinates”).  Note that physics principles dictate that the position of an object in an image captured by a camera is a mapping (i.e., transformation) of the object from its position in a 3D coordinate system to the image plane, and its position in the image plane also depends on the camera’s pose (i.e., position and orientation) in the 3D coordinate system.  In other words, the position of the object in the image plane is based on the 3D position of the object in a 3S coordinate system and the camera’s pose in that 3D coordinate system]

Regarding claim 5, the combined invention further discloses:
calculates the target data by removing, based on the working equipment position data, partial data including the working equipment from three-dimensional data that is calculated based on the measurement data
[Per the analysis of claim 1 above, especially the disclosure of Shtukater: 69 (“…a form of passive 3D mapping may be performed utilizing stereo vision method, where two images captured from adjacent cameras…to build 3D Model and optionally 3D data cloud”), 97 (“…3D data set may be pre-processed for the removal of non-stationary objects…using…depth/coordinate information. Resulting 3D data set will only contain pristine, clean view of the environs, excluding non-stationary objects”)]

Regarding claim 12 (and similarly claim 13), the combined invention further discloses:
wherein a working equipment position data calculation unit calculates position data of a boom, an arm, and a bucket of the work machine, based on the position data of the swinging body
[Figs. 17, 20 and paragraphs 160 (“…excavator 1A includes…sensor 34…35…36…an angle sensor 520 for detecting a rotational angle (swing angle) of the upper swing structure 3 relative to the lower travel structure 2…524”), 161 (“…two GPS antennas 531, 532 are installed at…the upper swing structure 3”), 173 (“…the three-dimensional position…of the GPS antenna 531…is converted into a value GP1 on the global coordinate system ΣG…Likewise, the three-dimensional position of the GPS antenna 532…is converted…Then, the position SB are determined as values…on the global coordinate system…from the…positions…of the GPS antennas 531, 532 on the global coordinate system…the swing angle…the inclination angle…and the positional relationships of the GPS antennas 531, 532 relative to the origin of the excavator-base coordinate system ΣSB”), 175 (“…the target excavation plane…is computed…converted into values on the excavator-base coordinate system”), 176 (“…a bucket end position…on the global coordinate system…is determined…on the basis of the global coordinate system…and the bucket end position…on the excavator-base coordinate system…the target excavation plane…and the bucket end position…on the global coordinate system…are converted into three-dimensional data of the latitude, longitude and height”)]

>>><<<
Claims 6, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (US 2003/0147727), Shtukater (US 2014/0172296) and Koch et al. (US 2006/0034535) as applied to claims 1-3, 5, 8, 12 and 13 above, and further in view of Jackson (US 2015/0376869).

Regarding claim 6 (and similarly claim 9), per the analysis of claim 1 the combined invention of Fujishima, Shtukater and Koch discloses all of its limitations except for the limitations “another work machine” and “the other work machine,” which 

However, Jackson teaches multiple work machines working together in Figs. 1-4 and paragraphs 13 “Excavator may have one or more sensors…to provide on-board measurements, such as, e.g., location, load, tilt;” 14: “A construction project may involve multiple machines (e.g., excavator 100) that work together to complete a task...excavator 100 may communicate with other machines at a construction site to indicate…the location of undercarriage 110;” 20 “Polling module 302 polls machine data from, or sends machine data to, other machines;” and 21 “…the machine may…provide on-board measurements such as, e.g., swing data, tilt, positioning, etc.”

Now, recall that Shtukater discloses in paragraph 97 that removing undesirable object from 3D data will “obtain pristine, clean view of the environs.”  In the environ of Jackson construction project, another work machine appearing in the three-dimensional data of the first work machine will prevent the acquisition of such a desired pristine, clean view and one of ordinary skill in the art would have been motivated to remove the other work machine.  Note further that one of ordinary skill in the art would have been motivated to use more than one work machine since a construction project typically includes a number of different construction machines working together to complete tasks of a construction project, as Jackson indicates in paragraph 3.



Regarding claim 7, it is similarly analyzed and rejected as per the analyses of claims 6 (base claim) and 1 (including the same limitations).

Regarding claim 10 (and similarly claim 11), Jackson further discloses:
wherein the other work machine sequentially transmits the position data of the other work machine, to a server over a communication network and the server transmits the position data of the other work machine to the detection processing device of the work machine
[Fig. 4 and paragraphs 14 (“...excavator 100 may communicate with other machines at a construction site to indicate…the location of undercarriage 110;” 21 (“…the machine may…provide on-board measurements such as, e.g., swing data, tilt, positioning, etc.”), 28 (“Exchange module 402 sends and receives information to and from machines 202 over communications network 204”).  Note that the server 210 receives data from the machines (including “the other machine”) and sends data to the machines (including “the work machine”).  Note further that data can be sent either sequentially or in parallel and one of ordinary would have been motivated to try both to see which approach is better for a given circumstance.  Additionally, as position data of the excavators are exchanged among each other, it would have also been obvious to one of ordinary skill in the to include position data as machine information to be set to and received from the server and the reason would have been to have the data available should the communication between two excavators become unavailable]

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McCain (US 2006/0230645)—[Figs. 3, 4, 7 and paragraphs 19 (“…boom 301 is connected to stick 302 which is, in turn, attached to bucket 303…the antennas 305 and 306 are mounted on support structure 307 which is attached to stick 302”), 20 (“…points P1 and P2 represent the determined positions of antennas 306 and 305…obtained via…satellite positioning techniques…a midpoint m…may be known… Distance d1 may be directly measured and entered…angles θ can be determined by determining the angular difference between vector V1…and the horizontal plane 309…simple geometry can be used to determine both the height h and the precise position of the prongs 304 relative to point m…if the heading/direction in which boom 301 is oriented were determined, a precise dimensional location of prongs 304 relative to point m could be determined”), 21 (“FIG. 4…Since…antennas 305 and 306 are mounted longitudinally on the stick 302, by comparing the positions of points P1 and P2, the heading of vector V1 and, hence, the heading in which boom 301 is pointed, may be derived”)]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 15, 2021